Citation Nr: 0713066	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  Following the RO's 
completion of the requested actions, the case was returned to 
the Board for further review.




FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant was in a missing status from 
April 1943 to November 1944; that his status under MPAT was 
terminated from November 1, 1944; that he served with the 
recognized guerrillas from November 1944 to February 1945; 
and that he had service in the Regular Philippine Army from 
February 1945 to June 1946.  

3.  The appellant has received explicit notice that he should 
submit any documents he has from the service department 
showing that he had service qualifying him for VA disability 
pension, but no such documentation has been submitted and 
there is no indication that any such evidence exists.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 1502, 1521 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
January 2006 for additional development by the RO.  All of 
the actions sought by the Board by such remand appear to have 
been completed in full as directed and it is noted that the 
appellant does not contend otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).



The Veterans Claims Assistance Act of 2000

There was a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  These provisions redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, the Board finds that VA's duties to the 
appellant under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In March and May 2006 
letters, the RO notified the appellant of the type of service 
necessary to establish basic eligibility for VA nonservice-
connected disability pension and informed him that service in 
the Regular Philippine Army, including recognized guerrilla 
service, prior to July 1, 1946, did not meet this 
requirement.  He was adequately informed of the information 
and evidence needed to substantiate his claim.  The appellant 
was also informed of his responsibilities in development of 
the claim, and VA's responsibilities, which the RO fulfilled.  
The appellant was notified and made aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence.  He was also informed to 
provide any evidence in his possession that pertains to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Throughout the appeal, the appellant has been informed 
repeatedly that the only evidence that could substantiate his 
claim was documentation from the service department showing 
he had the requisite service.  The law specifically excludes 
service in the Regular Philippine Army, including service 
with the recognized guerrillas, prior to July 1, 1946, for 
purposes of establishing eligibility to VA pension benefits.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam). 
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be granted.  As the law and 
not the evidence is dispositive on this issue, it must be 
denied because of lack of legal merit.  38 U.S.C.A. § 107 
(West 2002); 38 C.F.R. §§ 3.40, 3.41; see Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on claim for VA benefits.  While VCAA 
notice was not provided prior to the RO's initial decision on 
the claim, the Board finds that the lack of such pre-decision 
notice is not prejudicial to the appellant as the notice was 
complete prior to certification of the appellant's case to 
the Board and the content of the notice complied fully with 
statutory and regulatory requirements.  

Moreover, the United States Court of Appeals for the Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

Here, the appellant's claim was most recently adjudicated by 
the RO in its supplemental statement of the case (SSOC) of 
October 2006, a point in time subsequent to the date that 
VCAA notice was provided.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  As a matter of law, 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.

The appellant has submitted an affidavit of Philippine Army 
service and other documents, and it is shown that the RO 
thereafter requested verification of the appellant's service 
from the service department via the NPRC.  The appellant has 
had multiple opportunities to respond with additional 
evidence or argument on this ground for denying his claim.  
He has not, however, come forward with appropriate evidence.  
Further, there is no indication that there any reasonable 
possibility that such evidence exists.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal as to whether the appellant has legal 
entitlement to VA nonservice-connected pension benefits, the 
appellant has been provided with notice of the legal 
definitions critical to his claim that he is a veteran 
entitled to pension benefits, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date related to the award of pension benefits (as 
the appellant is more than 65 years of age, degree of 
disability is not a factor in his pension claim).  Despite 
the inadequate notice provided to the appellant relative to 
an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, 4 Vet. App. at 394 (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the appellant does not have legal 
entitlement to nonservice-connected pension benefits, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

Analysis

Turning to the merits of the appellant's claim, the appellant 
maintains that he is entitled to VA pension benefits based on 
his service during World War II.  He has submitted an 
Affidavit for Philippine Army Personnel and other documents 
indicating service in the Regular Philippine Army, including 
guerrilla service.  

The RO forwarded this information to the service department, 
requesting verification of the appellant's claimed military 
service.  In August 2004, the NPRC certified that the 
appellant was in a missing status from April 1943 to November 
1944; that his status under MPAT was terminated from November 
1, 1944; that he served with the recognized guerrillas from 
November 1944 to February 1945; and that he had service in 
the Regular Philippine Army from February 1945 to June 1946.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda, 9 Vet. App. at 264.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability. 38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Following a complete review of the evidence of record, the 
Board finds that the documents submitted by the appellant are 
not sufficient to prove qualifying service. Specifically, the 
appellant supplied documents are not from a service 
department of the United States and, in any event, they show 
only guerilla service and service in the Regular Philippine 
Army prior to July 1, 1946.  See Soria v Brown, 118 F.3d 748 
(Fed. Cir. 1997) (interpreting 38 C.F.R. § 3.203 as requiring 
"official documentation issued by a United States service 
department for verification of the claimed service by" the 
U.S. service department).  The RO properly sought 
verification of the appellant's service from the service 
department, with the result being that the appellant had only 
recognized guerilla service and service in the Regular 
Philippine Army prior to July 1946.  As noted above, the 
appellant received explicit notice that he should submit any 
documents he had from the service department that could show 
the requisite service and he has not.  38 C.F.R. § 3.203.  

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority that would 
establish qualifying service for nonservice-connected pension 
benefits. Accordingly, the appeal must be denied for lack of 
legal merit.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40; 
Cacalda, 9 Vet. App. at 264-65 (where law is dispositive, not 
evidence, appeal should be terminated for lack of legal merit 
or lack of entitlement under the law); Sabonis, 6 Vet. App. 
at 430. 


ORDER

The appellant does not have basic eligibility for VA 
nonservice-connected pension benefits, and the appeal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


